
	
		II
		112th CONGRESS
		1st Session
		S. 1008
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the depreciation rules for property used predominantly within an Indian
		  reservation.
	
	
		1.Permanent extension of
			 depreciation rules for property on Indian reservations
			(a)In
			 generalSubsection (j) of
			 section 168 of the Internal Revenue Code of 1986 (relating to property on
			 Indian reservations) is amended by striking paragraph (8).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31,
			 2011.
			
